Case 1:21-cv-00147-JLS-HKS Document 18 Filed 08/13/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

DEBORAH HEUSINGER,
Plaintiff,
Vv. 21-cv-147 (JLS) (HKS)

CATHOLIC HEALTH HOME AND
COMMUNITY BASED CARE, !

Defendant.

 

DECISION AND ORDER

Plaintiff Deborah Heusinger commenced this case in New York State
Supreme Court, Erie County, against Defendant Catholic Health Home and
Community Based Care, raising claims under the Family and Medical Leave Act of
1993 (“FMLA”), 29 U.S.C. §§ 2601 et seg., and the New York Human Rights Law
(“NYHRL”), N.Y. Executive Law § 296(1)(a). The case was removed to this Court by

Defendant’s Notice of Removal on January 26, 2021. Dkt. 1.

After filing its Notice of Removal, Defendant filed a Motion to Dismiss on
February 2, 2021. Dkt. 5. On the same day, the Court referred this case to United
States Magistrate Judge Schroeder for all pre-trial proceedings under 28 U.S.C. §

636(b)(1)(A) and (B). Dkt. 6. Pursuant to the referral order, Judge Schroeder was

 

1 Defendant notes that it is incorrectly named as “Catholic Health Home and
Community Based Care,” and should instead be referred to as “Niagara
Homemaker Services, Inc. d/b/a Mercy Home Care.”
Case 1:21-cv-00147-JLS-HKS Document 18 Filed 08/13/21 Page 2 of 4

to hear and report upon dispositive motions pursuant to 28 U.S.C. § 636(b)(1)(B)
and (C). Id. On May 7, 2021, Judge Schroeder issued a Report and
Recommendation (“R&R”), which recommended dismissing Plaintiffs FMLA claim
with prejudice, and declining jurisdiction over Plaintiffs NYHRL claim and

remanding it to state court. Dkt. 13.

Defendant objects to Judge Schroeder’s R&R to the extent it recommends
declining jurisdiction over the NYHRL claim and remanding it to state court. See,
generally, Dkts. 14 & 17. Defendant asserts that Plaintiffs NYHRL claim will be
subject to res judicata in state court,? and that, in the interest of judicial economy,
the Court should exercise supplemental jurisdiction and dismiss it now along with
the FMLA claim. Plaintiff filed her Response to Defendant’s Objection on June 4,

2021. Dkt. 16. Defendant filed its Reply a week later. Dkt. 17.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 686(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 686(b)(1);

Fed. R. Civ. P. 72(b)(3).

 

2 Plaintiff brought claims under the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act of 1990, and the FMLA based on the same set of
facts as this case. See Heusinger v. Catholic Health and Community Based Care,
19-CV-1398, Dkt. 1 (W.D.N.Y. Oct. 16, 2019). This Court adopted Judge Schroeder’s
Report and Recommendation to dismiss those claims with prejudice. See Id. at Dkt.
21.
Case 1:21-cv-00147-JLS-HKS Document 18 Filed 08/13/21 Page 3 of 4

The Court carefully reviewed the R&R and the relevant record. Based on
that de novo review, the Court accepts and adopts Judge Schroeder’s
recommendation to grant Defendant’s Motion to Dismiss with respect to Plaintiffs
FMLA claim, and to remand Plaintiffs NYHRL claim. In doing so, the Court notes
that it has discretion to decide whether to exercise jurisdiction over supplemental
state law claims, and that factors of “judicial economy, convenience, fairness, and
comity” generally warrant declining the exercise of jurisdiction over such state law
claims when the underlying federal law claims are resolved sufficiently early in the
case. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988); see also Henderson
v. Town of Greenwood, 2020 WL 7213001 at *2 (W.D. La Dec. 7, 2020). The Court
further notes that in removed cases, it has wide discretion to remand the case after
declining to exercise jurisdiction, which will generally be favored unless the plaintiff
has “engaged in an improper attempt to manipulate the forum.” Robbins v. City of
New York, 254 F. Supp. 3d 434, 439 (E.D.N.Y. 2017); see also Carnegie-Mellon, 484
USS. at 358.

The Court finds no reason why it should exercise jurisdiction over Plaintiffs
NYHRL claim. Nor does it find any reason why such claim should not be remanded

to state court. Accordingly, the Court accepts Judge Schroeder’s recommendation.
Case 1:21-cv-00147-JLS-HKS Document 18 Filed 08/13/21 Page 4 of 4

For the reasons stated above, and in the R&R, Plaintiffs FMLA claim is
DISMISSED with prejudice, and her NYHRL claim is REMANDED to New York

State Supreme Court, Erie County. The Clerk of Court shall close this case.

SO ORDERED.

Dated: August 13, 2021
Buffalo, New York [a i EEE

{ / 1
\ [/ fA {
KL $uL

JOHN Lr SINATRA, JR7
UNITED STATES DISTRICT JUDGE

 
